DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 7,700,049) in view of Besik (US 5,772,421).

    PNG
    media_image1.png
    1056
    1345
    media_image1.png
    Greyscale

Regarding Claim 15, Clark discloses an inlet assembly configured to be received by at least one identical housing aperture of a housing of a head assembly for a radiant burner, the inlet assembly comprising: (a) a housing portion (see annotated Fig. 1 above) configured to be inserted into at least one of the identical housing apertures (see annotated Fig. 3 above); and (b) an insulator portion (see annotated Fig. 1 above) configured to be inserted into and fill a 
However, Clark does not disclose wherein the insulator portion defines an outlet aperture through which an outlet configured to provide an effluent gas stream at least partially extends; said insulator portion comprising a block of ceramic material having an outer surface wherein a surface of the insulator aperture is fit to the outer surface of the ceramic material and the block of ceramic material has a plurality of outlet apertures formed therein and for each outlet aperture, a respective outlet that extends at least partially through the outlet aperture and is configured to provide an effluent gas stream.
Nonetheless, with reference to Fig. 9a, Besik teaches an inlet assembly wherein an insulator portion (20) defines an outlet aperture (see at least 32, 36) through which an outlet (see at least 30, 34) configured to provide a gas stream at least partially extends; said insulator portion comprising a block of ceramic material (see col. 8, lines 43-44: “The burner block 20 is formed from an industrial grade ceramic material…”) having an outer surface wherein a surface of an insulator aperture (formed by refractory material 103) is fit to the outer surface of the ceramic material (20; a portion of the insulator aperture formed by insulator 103 is fit to the outer surface of the block of ceramic material 20) and the block of ceramic material has a plurality of outlet apertures (see at least 32, 36) formed therein and for each outlet aperture, a respective outlet (see at least 30, 34) that extends at least partially through the outlet aperture and is configured to provide a gas stream.

    PNG
    media_image2.png
    454
    617
    media_image2.png
    Greyscale
  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Clark wherein the insulator portion defines an outlet aperture through which an outlet configured to provide an effluent gas stream at least partially extends; said insulator portion comprising a block of ceramic material having an outer surface wherein a surface of the insulator aperture is fit to the outer surface of the ceramic material and the block of ceramic material has a plurality of outlet apertures formed therein and for each outlet aperture, a respective outlet that extends at least partially through the outlet aperture and is configured to provide an effluent gas stream as taught and/or suggested by Besik, since both references teach inlet assemblies, it would have been obvious to one skilled in . 
Claims 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Besik and Cummings (US 6,238,206).
Regarding Claim 1, as is evident from the discussion of Claim 15 above, Clark in view of Besik discloses all of the limitations of Claim 1 except for explicitly disclosing that each inlet assembly is removable from the housing without removing the housing from the radiant burner.
Nonetheless, with reference to Figs. 1 & 13, Cummings teaches a burner inlet assembly (10) supplying a waste gas wherein each inlet assembly is removable (see 92, 94) from a housing (see 11) without removing the housing from the apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Clark in view of Besik wherein each inlet assembly is removable from the housing without removing the housing from the radiant burner as taught and/or suggested by Cummings, since such a modification would provide a simplified means of replacing or upgrading said inlet assembly without having to replace, remove or disassemble other components. 
Regarding Claim 2, Cummings further teaches wherein each identical housing aperture comprises a common fixing arrangement (see 94) operable to receive any one of a plurality of different inlet assemblies (10), each inlet assembly having a complimentary common fixing arrangement (see 90, 92).
Regarding Claim 3, Clark discloses wherein each identical housing aperture is distributed across a major face of the housing (see at least Figs 1-3).
Regarding Claim 4, Clark discloses wherein the housing comprises at least one other aperture extending there through and the insulator comprises at least one complimentarily-located insulator aperture extending there through (see at least Figs. 1-3), wherein the other aperture-3- being configured to receive at least one of an inner burner feed assembly, a pilot assembly (see 16), a thermocouple assembly and a sight glass assembly.
Regarding Claim 5, Clark discloses wherein the housing portion is configured to receive at least one fluid from a corresponding fluid supply (see 14) and to convey the fluid to a corresponding outlet (see at least Figs. 1-3, 5 and 9 for the outlet of fluid supply 14) for supply to a combustion chamber (32) of the radiant burner (10).
Regarding Claim 6, Clark discloses wherein the housing portion is configured to convey the fluid to the plurality of outlets (see again at least Figs. 1-3, 5 and 9 for the outlet of fluid supply 14) for supply to the combustion chamber (32) of the radiant burner.
Regarding Claim 7, Clark discloses wherein the housing portion is configured to receive a plurality of fluids from a corresponding plurality of fluid supplies (14) and to convey the plurality of fluids received to an outlet for supply to the combustion chamber (32) of the radiant burner.
Regarding Claim 14, Clark in view of Besik and Cummings discloses the limitations of the claim as is evident from the discussion of Claims 1-7 and 15 above. In the interest of brevity please refer back to the discussion of Claims 1-7 and 15 above for the parallel claim limitations and obviousness rationale for combining the references which will not be repeated here. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Besik and Cummings as applied to claim 1 above, and further in view of Moore (US 6,153,150).
Regarding Claim 8, Clark in view of Besik and Cummings discloses the limitations of Claim 1 but does not disclose wherein the housing portion further comprises at least one cleaning mechanism operable to clean a corresponding outlet.
Nonetheless, Moore teaches wherein a housing portion further comprises at least one cleaning mechanism (see Figs. 1 & 2; reference numerals 15, 32, and 34) operable to clean a corresponding outlet (see 19 and 37; see also col. 4, lines 8-9, the nitrogen serving as a purge gas). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Clark wherein the housing portion further comprises at least one cleaning mechanism operable to clean a corresponding outlet as taught and/or suggested by Moore, since such a modification would provide a simple and effective means of purging (i.e., cleaning) said inlet assembly in order to ensure that internal passageways and the associated outlets remain unobstructed thus ensuring proper operability.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references show or suggest a surface of an aperture fit to an outer surface of an insulator portion of an inlet assembly. In particular, FIG. 1 Besik does not show or suggest a surface of an aperture fit to an outer surface of a block of 
The Examiner respectfully disagrees because Fig. 9a of Besik, and its associated disclosure, teaches the alleged missing limitations as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799